NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DIEGO ADONIS VASQUEZ-SALVADOR, No.                     15-72188

                Petitioner,                     Agency No. A095-810-150

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Diego Adonis Vasquez-Salvador, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and deny in part the petition for review.

      To the extent Vasquez-Salvador challenges the agency’s denial of asylum,

we lack jurisdiction to consider this claim where Vasquez-Salvador did not exhaust

it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(petitioner must exhaust issues or claims in administrative proceedings below).

      In his opening brief, Vasquez-Salvador does not raise, and therefore waives,

any challenge to the dispositive grounds relied on by the agency in denying his

claims for withholding of removal and relief under CAT. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in an opening brief are waived).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                  15-72188